DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The action is responsive to the Appeal Brief filed on 2/28/2020 and Appeal Conference held on 1/27/2021 with a decision of reopening prosecution.
Claims 1-2, 4-20 are pending.
Claim 3 is cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Bryan McWhorter, Reg. No. 70,780 on 2/12/2021.

Please replace the claims with a version as followed:

(Previously presented) A computer-implemented method comprising:
obtaining a plurality of search criteria submitted by one or more users to a network information system, wherein the network information system maintains network resources displaying information corresponding to a plurality of products;
obtaining user action data identifying which of the network resources were previously accessed by the one or more users after submission of the individual search criteria of the plurality of search criteria;
processing the user action data to generate a plurality of search criterion maps, wherein individual search criterion maps map an individual search criterion, of the plurality of search criteria, to a set of network resources previously accessed by the one or more users subsequent to submission of the individual search criterion;
processing the plurality of search criterion maps to generate a plurality of product maps, wherein individual product maps map an individual product, of the plurality of products, to a set of search criteria submitted by the one or more users prior to previously accessing a network resource corresponding to the individual product;
obtaining, from a requesting user distinct from the one or more users, a request for a network resource, of the network resources, corresponding to a first product from the plurality of products;
extracting, from a first product map, of the plurality of product maps, that corresponds to the first product, the set of search criteria submitted by the one or more users prior to previously accessing the network resource corresponding to the first product; and
transmitting, to the requesting user distinct from the one or more users, the network resource corresponding to the first product, wherein transmitting the network resource corresponding to the first product includes transmitting the extracted set of search criteria that was submitted by the one or more users prior to previously accessing the network resource corresponding to the first product, wherein the network resource, when displayed to the requesting user, displays the extracted set of search criteria that was submitted by the one or more users prior to previously accessing the network resource corresponding to the first product in conjunction with the information regarding the first product.
(Original) The computer-implemented method of Claim 1, wherein the network resources correspond to network-accessible product information pages.
(Canceled)
(Previously presented) The computer-implemented method of Claim 1 further comprising generating the network resource corresponding to the first product.
(Previously presented) The computer-implemented method of Claim 4, wherein generating the network resource corresponding to the first product comprises including within the network resource an interface element representing a search criterion of the extracted set of search 
(Previously presented) The computer-implemented method of Claim 1, wherein individual search criteria within the set of search criteria are represented to the requesting user within the network resource corresponding to the first product as interface elements selectable to initiate a search on the network information system based at least in part on the individual search criteria within the set of search criteria.
(Currently amended) A system comprising:
one or more data stores including:
a record of a plurality of search criteria submitted by one or more users to a network information system, wherein the network information system maintains network resources displaying information corresponding to a plurality of products; and
user action data identifying, for individual search criteria of the plurality of search criteria, which of the network resources were previously accessed by the one or more users after submission of the individual search criteria; and
one or more hardware computing devices in communication with the one or more data stores and configured with computer-executable instructions to:
generate a plurality of search criterion maps, wherein individual search criterion maps map individual search criterion based, at least in part, on user action data indicative of a set of network resources accessed by the one or more users subsequent to submission of the individual search criterion;
generate, from the plurality of search criterion maps, a plurality of product maps for individual products of the plurality of products, wherein the product map of an individual product maps the individual product to a set of search criteria submitted by the one or more users prior to accessing a network resource corresponding to the individual product; and
store the plurality of product maps to the one or more data stores;
obtain, from a requesting user distinct from the one or more users, a request for a network resource, of the network resources, corresponding to a first product from the plurality of products;
identify a first product map, of the plurality of product maps, that corresponds to the first product;
extract, from the first product map, the set of search criteria submitted by the one or more users prior to accessing the network resource corresponding to the first product; and
transmit, to the requesting user distinct from the one or more users and in response to the request, the network resource corresponding to the first product, wherein transmitting the network resource corresponding to the first product includes transmitting the extracted set of search criteria that was submitted by the one or more users prior to previously accessing the network resource corresponding to the first product.
(Previously presented) The system of Claim 7, wherein the network resource corresponding to the first product displays information regarding the first product concurrently with the extracted set of search criteria that was submitted by the one or more users prior to previously accessing the network resource corresponding to the first product.
(Previously presented) The system of Claim 8, wherein the network resource corresponding to the first product includes a network-accessible display page, and wherein the one or more computing devices are further configured with the computer-executable instructions to generate the network-accessible display page
(Previously presented) The system of Claim 9, wherein individual search criteria within the set of search criteria are represented in the network-accessible display page as interface elements selectable to initiate a search on the network information system based at least in part on the individual search criteria within the listing of the set of search criteria.
(Previously presented) The system of Claim 7, wherein the user action data comprises browsing activity of at least one user within the one or more users responsive to search results associated with the individual search criteria.
(Original) The system of Claim 7, wherein individual search criterion maps of the plurality of search criterion maps are associated with a user group of a plurality of user groups, and wherein individual user groups of the plurality of user groups are defined according to at least one attribute associated with users of the individual user group.
(Original) The system of Claim 12, wherein the at least one attribute associated with each user is selected from a group comprising geographical location, age, and gender.
(Currently amended)  A system comprising:
one or more data stores including a plurality of product maps, wherein individual product maps map an individual product, of a plurality of products, to a set of search terms submitted as search terms for product searches conducted by one or more users of a network information system prior to previously accessing a network resource corresponding to the individual product; and
one or more hardware computing devices in communication with the one or more data stores and configured with computer-executable instructions to:
obtain, from a requesting user distinct from the one or more users, a request for the network resource corresponding to a first product from the plurality of products;
identify a first product map, of the plurality of product maps, that corresponds to the first product;
extract, from the first product map, the set of search terms submitted as the search terms for the product searches conducted by the one or more users prior to accessing the network resource corresponding to the first product; and
transmit, to the requesting user distinct from the one or more users and in response to the request, the network resource corresponding to the first product, wherein transmitting the network resource corresponding to the first product includes transmitting the set of search terms submitted as the search terms for the product searches conducted by the one or more users prior to previously accessing the network resource corresponding to the first product.
(Currently amended)  The system of Claim 14, wherein one or more computing devices are further configured with the computer-executable instructions to:
obtain a record of a plurality of search terms submitted by the one or more users to the network information system;
obtain user action data identifying, for individual search terms of the plurality of search terms, which of the network resources were accessed by the one or more users after submission of the individual search terms
process the user action data to generate a plurality of search criterion maps, wherein individual search criterion maps map an individual search term, of the plurality of search terms, to a set of network resources accessed by the one or more users subsequent to submission of the individual search term;
process the plurality of search criterion maps to generate the plurality of product maps; and
store the plurality of product maps in the one or more data stores.
(Original) The system of Claim 15, wherein individual search criterion maps of the plurality of search criterion maps are associated with a user group of a plurality of user groups, and wherein individual user groups of the plurality of user groups are defined according to at least one attribute associated with users of the individual user group.
(Previously presented) The system of Claim 14, wherein the one or more computing devices are further configured with the computer-executable instructions to generate the network resource corresponding to the first product,
(Currently amended) The system of Claim 17, wherein the one or more computing devices are further configured with the computer-executable instructions to generate the network resource at least partly by identifying text within the network resource that corresponds to a search term of the extracted set of search terms and transforming the text into an interface element selectable to initiate a search on the network information system based at least in part on the search term.
(Currently amended) The system of Claim 17, wherein individual search terms within the listing of the set of search terms are represented in the network resource as interface elements selectable to initiate a search on the network information system based at least in part on the individual search terms within the set of search terms.
(Currently amended) The system of Claim 17, wherein the one or more computing devices are further configured with the computer-executable instructions to insert within the network resource one or more meta tags associated with the extracted set of search terms.


Reasons for Allowance
In view of the amendment filed, updated search and further consideration, claims 1-2, 4-20 are allowed as the prior art  fails to disclose the features in a particular manner as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168